FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHIU HUNG WONG,                                  No. 07-74173

               Petitioner,                       Agency No. A035-341-477

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Chiu Hung Wong, a native and citizen of Hong Kong, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal. We have jurisdiction under 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. The government’s renewed motion to remand this petition for

review to the BIA is granted over Wong’s opposition.

      We therefore do not reach the merits of Wong’s petition for review.

      PETITION FOR REVIEW REMANDED.




                                        2                                   07-74173